Case: 21-1963       Document: 48          Page: 1        Filed: 03/18/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                     ______________________

            EVOLUSION CONCEPTS, INC.,
                 Plaintiff-Appellant

                                    v.

     HOC EVENTS, INC., DBA SUPERTOOL USA,
                   Defendant

                --------------------------------------------

            EVOLUSION CONCEPTS, INC.,
                 Plaintiff-Appellant

                                    v.

           JUGGERNAUT TACTICAL, INC.,
                 Defendant-Appellee
               ______________________

                      2021-1963, 2021-1987
                     ______________________

    Appeals from the United States District Court for the
 Central District of California in Nos. 2:19-cv-02736-JLS-
 DFM, 8:18-cv-01378-JLS-DFM, Judge Josephine L. Staton.
                  ______________________

    ON PETITION FOR PANEL REHEARING AND
             REHEARING EN BANC
              ______________________
Case: 21-1963    Document: 48      Page: 2     Filed: 03/18/2022




 2              EVOLUSION CONCEPTS, INC.     v. HOC EVENTS, INC.




     Before MOORE, Chief Judge, NEWMAN, LOURIE, DYK,
     PROST, REYNA, TARANTO, CHEN, HUGHES, STOLL, and
               CUNNINGHAM, Circuit Judges. 1
 PER CURIAM.
                         ORDER
     Juggernaut Tactical, Inc. filed a combined petition for
 panel rehearing and rehearing en banc. The petition was
 referred to the panel that heard the appeal, and thereafter
 the petition for rehearing en banc was referred to the cir-
 cuit judges who are in regular active service.
     Upon consideration thereof,
     IT IS ORDERED THAT:
     The petition for panel rehearing is denied.
     The petition for rehearing en banc is denied.
     The panel makes one change in its opinion, which is
 unrelated to the rehearing petition. Footnote 1 is replaced
 with the following:
     On October 26, 2021, the district court issued an
     order granting attorney’s fees to Juggernaut as a
     “prevailing party” under 35 U.S.C. § 285 and di-
     recting Juggernaut to submit a proposed amend-
     ment to the earlier judgment to incorporate the fees
     award—thus making clear that the October 26th
     order was not going to “be the court’s final act in
     the matter.” S.L. ex rel. Loof v. Upland Unified
     School Dist., 747 F.3d 1155, 1161–62 (9th Cir.
     2014) (cleaned up). On November 24, 2021, after
     Juggernaut made the submission, the court issued
     an amended final judgment incorporating the


     1   Circuit Judge O’Malley retired on March 11, 2022.
Case: 21-1963     Document: 48     Page: 3    Filed: 03/18/2022




 EVOLUSION CONCEPTS, INC.   v. HOC EVENTS, INC.             3



     award of attorney’s fees. On December 1, 2021,
     within 30 days of the November 24th judgment,
     Evolusion timely filed an amended notice of appeal
     to include, in Appeal No. 21-1987, the district
     court’s final judgment granting attorney’s fees to
     Juggernaut. Juggernaut has not objected to inclu-
     sion of that judgment in Appeal No. 21-1987.
 This change does not alter the court’s judgment, and no
 new judgment will be issued.
  The mandate of the court will issue on March 25, 2022.


                                     FOR THE COURT

 March 18, 2022                      /s/ Peter R. Marksteiner
     Date                            Peter R. Marksteiner
                                     Clerk of Court